                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                  EL PASO DIVISION

 UNITED STATES OF AMERICA,                     §
                                               §
      Plaintiff,                               §
                                               §
 v.                                            §     CIVIL CAUSE NO. EP-21-CV-173-KC
                                               §
 STATE OF TEXAS AND GREG                       §
 ABBOTT, in his official capacity as           §
 Governor of the State of Texas,               §
                                               §
      Defendants.                              §

                                             ORDER

         On this day, the Court sua sponte considered the above-captioned case. As set out at the

preliminary injunction hearing held on this day, it is hereby ORDERED that the United States of

America SHALL FILE a proposed preliminary injunction order on or before August 20, 2021.

Defendants may file a proposed order to deny the request for the preliminary injunction on or

before that date if they so wish.

         IT IS FURTHER ORDERED that the United States of America SHALL FILE its

Response to Defendants State of Texas and Greg Abbott’s Motion to Transfer Venue, ECF No.

35, along with a proposed order on or before August 19, 2021. Defendants may file a

supplement to their proposed order on their Motion on or before August 20, 2021 if they so wish.

         SO ORDERED.

         SIGNED this 13th day of August, 2021.




                                      KATHLEEN CARDONE
                                      UNITED STATES DISTRICT JUDGE
